DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on January 19, 2021.  In virtue of this amendment, claims 1-20 are now pending in the instant application.
Claim Objections
Claim 12 is objected to because of the following informalities:  
In line 6, “a transmission signal” is not clear whether it would be the same or different with the “a transmission signal” in line 3 of claim 11 (if they are the same thereof, “a transmission signal” in line 6 of claim 12 would be changed to --the transmission signal--).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the dielectric layer" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-18 are also rejected as being dependent upon rejected claim 13.
Allowable Subject Matter
Claims 1-20 would be allowable if corrected to overcome the objection and rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A radar system for use in an autonomous driving vehicle, comprising … “wherein the analog beamforming antenna comprises a superelement antenna array layer, a power division layer, and a top layer disposed on the superelement antenna array layer, wherein the power division layer is configured to serve as a feed to the superelement antenna array layer, and wherein the power division layer comprises a plurality of phase control elements configured to apply different phase shifts to the transmission signal propagating to the superelement antenna array layer”, in combination with the remaining claimed limitations as claimed in independent claim 11 (claims 12-18 would be allowable as being dependent on claim 11).
Reasons for indicating the allowable subject matter of claims 1-10 and 19-20 were provided in the previous office action mailed on October 16, 2020.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Alexanderson et al. – US 2020/0403649
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 5, 2021